Wxlt, J.
Plaintiff sues the defendant on an account for $2096 82. Defendant specifically denied items of this account, amounting in the aggregate to $1306 15, and pleaded in compensation and reconvention an account of $1854 35, praying judgment; in her favor for $1061 18. The court gave judgment for plaintiff for thirteen dollars and eighty-, six cents, and he has appealed.
As the plaintiff resided in the parish of Claihorne, and could only have been sued there on claims against the firm of Spears & Ramsey, which he assumed to pay at the dissolution of said firm, the defendant had the right to set up the reconventional demand.
After examining the evidence, we find that plaintiff has established his demand to the amount of $1910 90, and from the proof we fix the reconventional demand at $1086 26, exclusive of the claim for rent of the dwelling house, defendant’s right to which being preserved for a separate action.
*643The items aggregating $542 68 are not properly the debts of third persons; they are tor claims belonging to plaintiff, which the deceased, J. P. Spears, collected and appropriated. Whether the plaintiff owns the claim for $400 and the notes attached to the petition, as an individual or as liquidator, is a matter into which defendant has no interest to inquire. And the same remark is applicable to the item of $118, which defendant says is the property of Ramsey, who was a member of the partnership, and who authorized plaintiff to settle and liquidate its affairs. Ramsey gave the suit to the.clerk to be filed, and was present at the trial. Defendant has no interest in asserting the rights of Ramsey. It is sufficient if payment to plaintiff will protect defendant from a subsequent demand for the same debt by Ramsey, and of this there can be no doubt.
The item of $54 for repairs set up by plaintiff has not been satisfactorily established against the defendant.
It is therefore ordered that the judgment herein be set aside, and it is decreed that plaintiff recover of the defendant eight hundred and twenty-four dollars and sixty-four cents, with legal interest thereon from judicial demand and all costs.
Rehearing refused.